Exhibit 10.7

FOUNDATION COAL HOLDINGS, INC.

AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, is made effective as of [Insert date][ (the “Date of Grant”),
between Foundation Coal Holdings, Inc. (the “Company”) and [Insert director
name] (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Amended and Restated Foundation Coal
Holdings, Inc. 2004 Stock Incentive Plan, as amended from time to time (the
“Plan”), the terms of which are hereby incorporated by reference and made a part
of this Agreement; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Restricted Stock Units provided
for herein to Participant pursuant to the Plan and the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.        Definitions.  Whenever the following terms are used in this Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan.

2.        Grant of Restricted Stock Units.  The Company hereby grants to
Participant Restricted Stock Units worth $75,000 effective [Insert Date of
Grant], subject to adjustment as set forth in the Plan. A Restricted Stock Unit
is an unfunded, unsecured right of the Participant to receive a share of the
Company’s common stock, par value $0.01 per share (the “Shares”). The
Participant shall not possess any incidents of ownership in the Restricted Stock
Units until such Restricted Stock Units have vested. The Fair Market Value on
the trading day immediately preceding the Date of Grant shall be used to
determine the actual number of Restricted Stock Units granted to the
Participant. By entering into this Agreement, the Participant agrees to be bound
by all terms and conditions of this Agreement and the Plan, as amended from time
to time.

3.        Restrictions on Transfer of Shares.  Unless otherwise determined by
the Committee or permitted by the Plan, a Restricted Stock Unit may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary by will or by the laws of descent and distribution shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. For purposes of this Agreement, the Restriction Period shall

 

Directors Initial Equity - Restricted Stock Agreement – [Insert director name].

   1



--------------------------------------------------------------------------------

mean the period from the Date of Grant until the fifth (5th) anniversary of the
Date of Grant; provided, however, that, subject to the Participant’s continued
service as a director of the Company, the Restriction Period shall lapse with
respect to one-fifth (1/5) of the Shares on December 31st following the Date of
Grant and with respect to an additional one-fifth (1/5) on each anniversary
thereof, until the Restricted Stock Units are one hundred (100%) vested.
Notwithstanding the foregoing, upon a Change in Control, the Restriction Period
shall lapse with respect to the Restricted Stock Units, and the Restricted Stock
Unit shall thereby be free of such restrictions.

4.        Forfeiture of Restricted Stock Units.  If Participant’s services shall
terminate prior to the expiration of the Restriction Period for any reason, any
Restricted Stock Units with respect to which the Restriction Period has not yet
lapsed shall, upon such termination of service, be forfeited by Participant to
the Company, without the payment of any consideration or further consideration
by the Company, and neither Participant nor any successors, heirs, assigns, or
personal representatives of Participant shall thereafter have any further rights
or interest in the Restricted Stock Units under this Agreement.

5.        Delivery of Shares Underlying the Restricted Stock Units.  Unless
earlier cancelled pursuant to Section 4 above, on or about the January 1st
following the Date of Grant and on each anniversary thereof, the Company shall
issue or cause there to be transferred to the Participant a number of Shares
equal to one fifth (1/5) of the Restricted Stock Units awarded to the
Participant under this Agreement until one hundred percent (100%) of the
Restricted Stock Units are vested.

6.        No Right to Continued Employment.  Neither the Plan nor this Agreement
shall be construed as giving Participant the right to be retained as a
non-employee director of the Company or any Affiliate.

7.        Securities Laws.  Notwithstanding any other provision of the Plan or
this Agreement to the contrary, absent an available exemption to registration or
qualification, a Restricted Stock Unit may not be delivered prior to the
completion of any registration or qualification of the Restricted Stock Units or
the Shares to which they relate under applicable state and federal securities or
other laws, or under any ruling or regulation of any governmental body or
national securities exchange that the Committee shall in its sole reasonable
discretion determine to be necessary or advisable. Upon the acquisition of any
Shares hereunder, Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement. The granting of Shares hereunder shall be subject to all applicable
laws, rules and regulations and to such approvals of any governmental agencies
as may be required.

8.        Certificates.  As soon as practicable following the vesting of the
Shares underlying the Restricted Stock Units, the Company shall issue Shares
(electronically) in the Participant’s name for such Shares. In the event the
Company issues a certificate at the Participant’s request, the Company shall not
be liable to the Participant for damages relating to any delays in issuing the
certificate to the Participant, any loss by the Participant of the certificate,
or any mistakes or errors in the issuance of the certificate or in the
certificate itself.

 

Directors Initial Equity - Restricted Stock Agreement – [Insert director name].

   2



--------------------------------------------------------------------------------

9.        Legend on Certificates.  The certificates representing the Shares
issued to the Participant in respect of the Restricted Stock Units may be
subject to such stop transfer orders and other restrictions as the Committee may
deem reasonably advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, any applicable federal or state laws or the
Company’s Certificate of Incorporation and Bylaws, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

10.        Notices.  Any notice under this Agreement shall be addressed to the
Company in care of its General Counsel, addressed to the principal executive
office of the Company and to Participant at the address last appearing in the
records of the Company for Participant or to either party at such other address
as either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

11.        Entire Agreement.  This Agreement, together with the Stockholders
Agreement and the Plan, embodies the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof.

12.        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
laws.

13.        Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

FOUNDATION COAL HOLDINGS, INC.

By:

 

 

 

    Michael R. Peelish

  Its:

 

    Sr. VP Safety and Human Resources

 

 

Director

 

Directors Initial Equity - Restricted Stock Agreement – [Insert director name].

   3